Citation Nr: 0123375	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-16 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim of entitlement to an 
increased rating for PTSD.  


REMAND

Initially, the Board observes that service connection for 
PTSD was granted in a September 1993 rating decision based on 
the appellant's claim that he witnessed the deaths of 
Frederick Knight and John Riddle in Vietnam.  Interestingly, 
however, the appellant did not serve in a combat military 
occupational specialty during his only tour in Vietnam from 
January 1970 to January 1971, and he was not awarded any 
medal or badge for combat service.  Moreover, notwithstanding 
the requirements of 38 C.F.R. § 3.304(f) (2000), the RO did 
not attempt to verify the appellant's "stressor statement" 
with such confirmatory evidence as may be supplied by the 
United States Armed Services Center for Research of Unit 
Records, or other like source.  Finally, it is telling that a 
review of the VIETNAM VETERANS MEMORIAL DIRECTORY OF NAMES does not 
reveal that either a Frederick Knight or a John Riddle died 
in Vietnam during the veteran's in-country tour of duty.  
Thus, the propriety of the grant of service connection may be 
questionable.
 
Turning to the question of entitlement to an increased 
rating, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) was signed into law.  Regulations 
implementing the Veterans Claims Assistance Act of 2000 are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  As the 
procedures established by the new law could not have been 
followed by the RO at the time of the above referenced rating 
decision, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In the September 2001 Informal Hearing Presentation, the 
representative pointed out that since the last VA examination 
was conducted in 1997, the evidence is stale and does not 
reflect the current level of disability.  In this regard the 
Board notes that under appropriate circumstances, the duty to 
assist includes conducting a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the Board cannot exercise its own independent 
judgment on medical matters, an examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
based on the above discussion, the Board finds that the 
veteran should be afforded a VA psychiatric examination to 
determine the nature and severity of the disability at issue. 

A review of the claims folder shows that the veteran receives 
psychiatric treatment from VA.  Therefore, current treatment 
records will need to be obtained.  With regard to securing 
medical and other records, the Board points out that under 
the new law, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Furthermore, when records 
from a Federal department or agency need to be obtained, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
PTSD since 1997.  Based on his response, 
the RO should attempt to procure copies 
of only those records which have not 
previously been obtained from identified 
treatment sources.  The RO should also 
secure any current VA records related to 
the treatment of the veteran's PTSD.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  It is 
imperative that the psychiatrist reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
Global Assessment of Functioning score 
must be assigned, and the examiner must 
explain what the score represents.  A 
complete rationale for all opinions made 
must be provided.  If any opinion cannot 
be provided that fact should be noted and 
a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination report 
should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
claim on appeal, including consideration 
of the Veterans Claims Assistance Act of 
2000.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

